DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 16, 2020.
Currently, claims 1 and 11-12 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                             New Rejections Necessitated by Amendment
			Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications This includes a new matter rejection.
The instant claims are now amended to recite that the therapeutically effective amount of 18Beta-GA is “about 25 M to about 50 M.”
In the remarks filed on November 16, 2020, applicant points out Figures 2A-2E and paragraph 0087 of the specification for written description support. It is noted that the paragraph 0087 and the description of Figures 2A-2E at best describe use of “18Beta-GA (25 M)” or “25 M of 18-GA”. It is further noted that “50 M” is mentioned only with regard to MFA. Hence, the instant specification at best describes a single dose of 25 M for 18Beta-GA claimed in the instant case, not the entire range of “about 25 M to about 50 M”. The concentration of “50 M” or the range of “about 25 M to about 50 M” might be one of possible, obvious concentrations/ranges one might try based on the specification’s disclosure. However, what makes obvious is not the written description requirement standard, which requires that all claim limitations as claimed should be disclosed in the application as filed. 
Note that the written description requirement inquiry is “not a question of whether one skilled in the art might be able to construct the patentee’s device from the teachings of the disclosure….Rather, it is a question whether the application necessarily discloses that particular device.” (original emphasis). Martin v. Mayer, 823 F.2d 500, 504, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987). 
“One shows that one is “in possession’’ of the invention by describing the invention, with all its claim limitations, not that which makes it obvious.” (original emphasis in italics; emphasis added in bold). Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 41 USPQ2d 1961 (Fed. Cir. 1997). 
Accordingly, claims 1 and 11-12 introduce new matter that is not adequately supported by the specification as originally filed.
in vivo method of treating glaucoma in a subject in need thereof comprising administering about 25 M of 18Beta-GA. 
The instant specification at best discloses an in vitro method in which RGCs in resected retina are preincuated in a medium containing 25 M of 18Beta-GA, followed by exposure to NMDA. The specification in fact describes that a 10-fold higher dose of MFA (500 M) was administered for an in vivo method compared to the 50 M of MFA used in the aforementioned in vitro method. See paragraph 0080. It is noted that the specification does not describe any in vivo administration of 18Beta-GA. Hence, the specification fails to adequately describe that 18Beta-GA at the concentration of 25 M indeed results in the treatment of glaucoma, especially when a 10-fold higher concentration of MFA was used in vivo compared to in vitro.
It is noted that the declaration under 37 CFR 1.132 filed on November 16, 2020 states that a much higher dose (e.g., 100-200 M, 1 mM) of 18Beta-GA was used by relevant artisans in the prior art of record, which indicates that one of ordinary skill in the art would have expected that the instantly claimed concentration of 18Beta-GA “will have no significant effect on receptors” thus “the claimed range is unexpectedly effective at providing a treatment for glaucoma”. See paragraphs 19-20. In response, it is noted that 25 M of 18Beta-GA was known to block gap junction coupling between amacrine cells and ON directionally selective ganglion cells. See page 616 of Pan for the following: “18--GA has been used successfully to block coupling between amacrine cells and ON directionally selective (DS) ganglion cells at a relatively low dose, 25 M (Ackert et al., 2006). These gap junctions are undoubtedly smaller, compared to HC gap junctions, as shown by the restricted pattern of tracer coupling, and their position in the inner retina makes them relatively accessible.” (emphasis added). Hence, in view of the prior art knowledge that 18Beta-GA at a dose of 25 M was able to block gap junction in retinal cells in vitro, one of ordinary skill in the art would have tried various concentrations of M for in vitro assays as described in the specification. Hence, it is noted that the §103 rejection of record is not withdrawn because the declaration was found persuasive but is withdrawn in view of the claim amendments. The written description issue in the instant case is that neither the prior art of record nor the instant specification teaches that the same concentration (e.g., 25 M) that was used in an in vitro setting results in the in vivo treatment of glaucoma in a subject in need thereof, especially when one of ordinary skill in the art would reasonably predict a much higher concentration of 18Beta-GA would be necessary for glaucoma treatment in view of the significantly different in vitro vs. in vivo concentrations of MFA in the instant specification as explained above. Note that the instant specification, contrary to declarant’s statements, does not describe any glaucoma treatment effect in a subject in need thereof by administration of 18Beta-GA at 25 M. 
Accordingly, the specification fails to reasonably convey that the instant inventor completed and had possession of the claimed subject matter at the time of filing. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635